984 F.2d 1255
299 U.S.App.D.C. 417
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATESv.Clifton L. FAISON, Appellant.
No. 92-3207.
United States Court of Appeals, District of Columbia Circuit.
Feb. 3, 1993.

Before WALD, RUTH BADER GINSBURG, and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   Disposition of the case does not warrant an opinion.   See D.C.Cir. Rule 14(c).   In view of appellant's failure to appear for sentencing and his escape, the district judge did not err in denying his request for an acceptance of responsibility adjustment under U.S.S.G. § 3E1.1,  see United States v. Yeo, 936 F.2d 628, 629 (1st Cir.1991), or in enhancing his sentence based on an obstruction of justice adjustment under U.S.S.G. § 3C1.1.   See, e.g., United States v. Lyon, 959 F.2d 701, 707 (8th Cir.1992);   United States v. Edwards, 911 F.2d 1031, 1034 (5th Cir.1990);   United States v. Perry, 908 F.2d 56, 59 (6th Cir.), cert. denied, 111 S. Ct. 565 (1990).   It is, therefore,


2
ORDERED AND ADJUDGED that the judgment of conviction from which this appeal has been taken be affirmed.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15(b).